  Case 1:21-cv-00005-MN Document 36 Filed 08/25/21 Page 1 of 2 PageID #: 450




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

  KAJEET, INC.,


                 Plaintiff,
                                                               C.A. No. 21-cv-5-MN
          v.
                                                           JURY TRIAL DEMANDED
  MCAFEE CORP.,


                 Defendant.


                                    NOTICE OF SERVICE


       PLEASE TAKE NOTICE that on August 25, 2021, DEFENDANT MCAFEE CORP.’S

FIRST SET OF REQUESTS FOR PRODUCTION TO PLAINTIFF (NOS. 1-8) were served

on the attorneys of record, at the following addresses via electronic mail:

 Brian E. Farnan (Del. Bar No. 4089)
 FARNAN LLP                                        Jonathan T. Suder
 919 N. Market Street, 12th Floor                  Michael T. Cooke
 Wilmington, DE 19801                              Corby R. Vowell
 bfarnan@farnanlaw.com                             Richard A. Wojcio
 Attorneys for Plaintiff                           FRIEDMAN, SUDER & COOKE
                                                   604 East 4th Street, Suite 200
                                                   Fort Worth, TX 76102
                                                   jts@fsclaw.com; mtc@fsclaw.com;
                                                   vowell@fsclaw.com; wojcio@fsclaw.com
 Case 1:21-cv-00005-MN Document 36 Filed 08/25/21 Page 2 of 2 PageID #: 451




Dated: August 25, 2021

                                   By: /s/ Susan E. Morrison
                                       Susan E. Morrison (#4690)
                                       FISH & RICHARDSON P.C.
                                       222 Delaware Avenue, 17th Floor
                                       P.O. Box 1114
                                       Wilmington, DE 19899
                                       Tel: (302) 652-5070
                                       morrison@fr.com

                                       Aamir Kazi
                                       Fish & Richardson P.C.
                                       1180 Peachtree Street NE, 21st Floor
                                       Atlanta, GA 30309
                                       Tele: 404-724-2811
                                       kazi@fr.com

                                   ATTORNEYS FOR DEFENDANT
                                   MCAFEE CORP.
